HALE, District Judge.
In this ease the libelant seeks to recover $5,000 for alleged breach of contract in that the steamship failed to carry him to Plymouth, England, as it had agreed to do. The libel is essentially the same as that of the Guaranty Trust Company (228 Fed. 946), except that the cause of action is based on a contract of passage, instead of a bill of lading. But the libel contains nothing tending to show how the damage was sustained, or upon what basis the amount is demanded. The answer raises substantially the same questions raised by the answer in the Case of the Trust Company. What has been said in the Case of the Guaranty Trust Company applies to this case.
Libel is dismissed, with costs.